Citation Nr: 1140673	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-23 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985 and from March 1988 to September 2007.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2007 rating decision of the VA Regional Office (RO) in Anchorage, Alaska that, among other things, granted service connection for degenerative disc disease of the cervical spine, gastroesophageal reflux disease, and left neck gunshot wound residuals.  The Veteran filed a timely notice of disagreement for higher initial ratings and an appeal was perfected as to each matter.

The Veteran was afforded a hearing at the RO in June 2011 before the undersigned Veterans Law Judge sitting at Anchorage, Alaska.  The transcript is of record.  At the beginning of the hearing, the appellant withdrew the issues of higher ratings for gastroesophageal reflux disease, and left neck gunshot wound residuals.  These matters are no longer for appellate consideration.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the symptoms associated with the service-connected cervical spine disability are far more disabling than reflected by the currently assigned 10 percent disability evaluation and that a higher rating is warranted.  He presented testimony in June 2011 to the effect he had radiating cervical spine symptoms that included increasing numbness in his hands and diminished grip strength.  He related that he been exempted from some of his job duties because of worsening symptoms.  The appellant testified that range of motion of the neck was markedly reduced such that it was only about half of normal.  He said that if he performed repetitive neck movements, his neck would lock up and that he could not work.  He stated that if he did not have cervical spine disability, he could become a licensed surveyor could make double his current income, but that he could not perform the duties required by that position, and had been denied job opportunities in that field.  He indicated that his quality of life had declined due to worsening symptoms, and that he and his wife were beginning to discuss cervical spine surgery that had been recommended.

The Board acknowledges the Veteran's assertions of increased symptomatology, to include his reports of radiating symptoms, hand numbness, stiffness, discomfort, limitation of motion, pain and physical limitations.  In essence, the appellant's testimony is an allegation that his condition has worsened since last examined in 2010.  Accordingly, another VA examination should be conducted to determine the current severity of cervical spine disability. VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400,

The record indicates that the Veteran receives VA outpatient treatment for various disorders, including neck pain and symptoms.  The most recent VA records date through June 15, 2009.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992) et al.  Therefore, VA records dating from June 16, 2009 pertaining to cervical spine treatment should be requested and associated with the claims folder.


Accordingly, the case is REMANDED for the following actions:

1.  Request relevant VA outpatient records dating from June 16, 2009 and associate them with the claims folder.

2.  Schedule the Veteran for a VA examination to determine the status of cervical spine disc disease.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  The examiner should provide all ranges of motion for the cervical spine and specifically state whether there is any additional limitation of function due to or caused by repetitive movements, fatigue, pain, weakness, lack of endurance or incoordination.  

The examiner should also ascertain and specify all neurological symptoms (if any) associated with service-connected degenerative disc disease of the cervical spine and delineate any such findings in the report.  

3.  After taking any further development deemed appropriate, re-adjudicate the issue.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


